        Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 1 of 20




 1 JOHN B. SULLIVAN (State Bar No. 96742)
   jbs@severson.com
 2 MARK D. LONERGAN (State Bar No. 143622)
   mdl@severson.com
 3 ERIK KEMP (State Bar No. 246196)
   ek@severson.com
 4 LASZLO LADI (State Bar No. 265564)
   ll@severson.com
 5 SEVERSON & WERSON
   A Professional Corporation
 6 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 7 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 8
   Attorneys for Defendants
 9 NATIONSTAR MORTGAGE LLC and
   VERIPRO SOLUTIONS INC.
10
11                                     UNITED STATES DISTRICT COURT
12                                    NORTHERN DISTRICT OF CALIFORNIA
13 TAQUELIA WASHINGTON TOLAND and                           Case No. 3:17-cv-02575-JD
   GEORGIA TOLAND, individually and on
14 behalf of All Others Similarly Situated,                 DECLARATION OF ERIK KEMP IN
                                                            SUPPORT OF DEFENDANTS’ MOTION
15                      Plaintiffs,                         FOR SUMMARY JUDGMENT OR, IN THE
                                                            ALTERNATIVE, PARTIAL SUMMARY
16            vs.                                           JUDGMENT
17 NATIONSTAR MORTGAGE LLC, a                               Date:    August 13, 2020
   Delaware limited liability company;                      Time:    10:00 a.m.
18 VERIPRO SOLUTIONS INC., a Delaware                       Ctrm.:   11
   corporation; and DOES 1 through 20,                      Judge:   Hon. James Donato
19
                  Defendants.                               Action Filed:   March 24, 2017
20
21            I, Erik Kemp, declare and state as follows:
22            1.        I am an attorney licensed to practice before this Court. I am a member of Severson
23 & Werson, P.C., attorneys of record for defendants Nationstar Mortgage LLC and Veripro
24 Solutions, Inc. in this action. I make this declaration in support of defendants’ motion for
25 summary judgment or, in the alternative, partial summary judgment. I have personal knowledge
26 of the matters set forth in this declaration, and if called upon to do so, I could and would testify
27 competently to same.
28

     80001.0048/15324100.1                                                 3:17-cv-02575-JD
         DECLARATION OF ERIK KEMP IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 2 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 3 of 20




                  EXHIBIT A
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 4 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 5 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 6 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 7 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 8 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 9 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 10 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 11 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 12 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 13 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 14 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 15 of 20
Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 16 of 20




                  EXHIBIT B
         Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 17 of 20



 1   ARTHUR D. LEVY (SB # 95659)
 2   GINA DI GIUSTO (SB #293252)
     NATALIE LYONS (SB #293026)
 3   HOUSING AND ECONOMIC RIGHTS ADVOCATES
     P.O. Box 29435
 4   Oakland, California 94604
     Telephone: (415) 702-4551
 5   Facsimile: (415) 814-4080
 6   arthur@yesquire.com
     gdigiusto@heraca.org
 7   nlyons@heraca.org

 8   BRYAN KEMNITZER (SB # 66401)
     KRISTIN KEMNITZER (SB # 278946)
 9
     KEMNITZER, BARRON & KRIEG, LLP
10   354 Pine Street, Fifth Floor
     San Francisco, CA 94104
11   Telephone: (415) 632-1900
     Facsimile: (415) 632-1900
12   bryan@kbklegal.com
     kristin@kbklegal.com
13
     Attorneys for Plaintiffs TAQUELIA WASHINGTON TOLAND and GEORGIA TOLAND,
14   Individually and on Behalf of All Others Similarly Situated
15

16                               UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18
     TAQUELIA WASHINGTON TOLAND and             Case No. 3:17-cv-02575-JD
19   GEORGIA TOLAND, individually and on
     behalf of All Others Similarly Situated,
20
                        Plaintiffs,
21                                              PLAINTIFFS’ SUPPLEMENTAL
           vs.                                  RESPONSE TO DEFENDANT
22                                              NATIONSTAR MORTGAGE LLC’S
     NATIONSTAR MORTGAGE LLC, a                 INTERROGATORIES (SET ONE)
23   Delaware limited liability company;
     VERIPRO SOLUTIONS INC., a Delaware
24   corporation, and DOES 1 through 20,
25                Defendants.
26

27

28
     Case No. 3:17-cv-02575-JD
           PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANT’S INTERROGATORIES (SET ONE)
                                                1
          Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 18 of 20



 1         PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANT NATIONSTAR
                    MORTGAGE LLC’S INTERROGATORIES (SET ONE)
 2
            PROPOUNDING PARTY:              Nationstar Mortgage LLC
 3
            RESPONDING PARTIES:             Plaintiffs Taquelia Washington Toland and Georgia Toland
 4
            SET NUMBER:                     One
 5
            Pursuant to Fed. R. Civ. P. 26(b) and 33, Plaintiffs, Taquelia Washington Toland and
 6
     Georgia Toland, by their undersigned attorneys, hereby furnish supplemental responses to
 7
     Defendant Nationstar Mortgage LLC’s first set of interrogatories:
 8
                                      PRELIMINARY STATEMENT
 9
            Plaintiffs have not completed their investigation or analysis of the facts relating to this case,
10
     have not completed discovery, and have not completed preparation for trial. Accordingly, the
11
     responses herein given are without prejudice to Plaintiffs. Plaintiffs reserve the right to produce
12
     evidence of any subsequently discovered facts or interpretations thereof and/or to add to, modify or
13
     otherwise change or amend the responses herein.
14
            The information hereinafter set forth is true and correct to the best knowledge of Plaintiffs at
15
     this particular time and is subject to correction for inadvertent errors or omissions, if any errors or
16
     omissions shall hereafter be found to exist. Plaintiffs expressly reserve the right to supplement their
17
     responses as additional information is forthcoming through the discovery process.
18
            Plaintiffs object to each of these requests to the extent that they call for information which is
19
     privileged, and/or which has been prepared by Plaintiffs’ attorneys in anticipation of litigation or for
20
     trial, or which is irrelevant to this action and which does not appear reasonably calculated to lead to
21
     the discovery of admissible evidence. Plaintiffs object that the disclosure of the requested
22
     information invades the attorney work-product privilege concerning consulting experts.
23
            Plaintiffs further object to each request to the extent they are vague or overly broad. These
24
     general objections are incorporated into each response below, and responses stated are subject to all
25
     of the objections.
26
            INTERROGATORY NO. 1: What is the total dollar amount of damages YOU contend
27
     YOU are entitled to recover from DEFENDANTS in this action?
28
     Case No. 3:17-cv-02575-JD
           PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANT’S INTERROGATORIES (SET ONE)
                                                2
          Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 19 of 20



 1          ORIGINAL RESPONSE:

 2          Plaintiffs object to this request to the extent that it seeks information that is privileged under

 3   the attorney-client privilege and/or is protected from disclosure under the work-product doctrine.

 4   Plaintiffs further object to this request to the extent that it seeks premature and privileged expert

 5   witness information.

 6          Without waiving and subject to the objections and limitations stated in the General

 7   Objections and Objections to Instructions and Definitions stated above, Plaintiffs respond as

 8   follows:

 9          At the present time and without prejudice to Plaintiffs’ right to supplement and amend this

10   response, Plaintiffs’ current best estimate of the amount of damages they are personally entitled to

11   recover includes $1,290.75 for the cost of credit reports and credit repair services (see Bates Nos.

12   TOLAND 00173, 243, 247, 251, 256, 279, 283, 322; plus punitive damages under Civil Code

13   §1785.31(a)(2)(B) and (c) of $5,000 for each violation; plus statutory damages of $1,000 each, or a

14   share of the Class recovery, as appropriate under Civil Code § 1788.17. This estimate is subject to

15   revision and change as discovery and investigation proceeds.

16          SUPPLEMENTAL RESPONSE:

17          Plaintiffs object to this request to the extent that it seeks information that is privileged under

18   the attorney-client privilege and/or is protected from disclosure under the work-product doctrine.

19   Plaintiffs further object to this request to the extent that it seeks premature and privileged expert

20   witness information.

21          Without waiving and subject to the objections and limitations stated in the General

22   Objections and Objections to Instructions and Definitions stated above, Plaintiffs respond as

23   follows:

24          At the present time and without prejudice to Plaintiffs’ right to supplement and amend this

25   response, Plaintiffs’ current best estimate of the amount of damages they are personally entitled to

26   recover includes $1,403.60 for the cost of credit reports and credit repair services (see Bates Nos.

27   TOLAND 00173, 243, 247, 251, 256, 279, 283, 322, 672); $1,364.79 for the cost of interest

28
     Case No. 3:17-cv-02575-JD
           PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANT’S INTERROGATORIES (SET ONE)
                                                3
          Case 3:17-cv-02575-JD Document 87-1 Filed 04/20/20 Page 20 of 20



 1   payments on Plaintiff Georgia Toland’s auto loan (see Georgia Toland Deposition Testimony, July

 2   18, 2019, 64:4-66:1; Bates Nos. TOLAND 00673-75); plus punitive damages under Civil Code

 3   § 1785.31(a)(2)(B) and (c) of $5,000 for each violation; plus statutory damages of $1,000 each, or a

 4   share of the Class recovery, as appropriate under Civil Code § 1788.17. This estimate is subject to

 5   revision and change as discovery and investigation proceeds.

 6

 7                                        Respectfully submitted,

 8
     DATED: August 29, 2019               /s/ Natalie Lyons_______________
 9
                                          NATALIE LYONS (SB# 293026)
10
                                          ARTHUR D. LEVY (SB # 95659)
11                                        GINA DI GIUSTO (SB #293252)
12                                        NATALIE LYONS (SB #293026)
                                          HOUSING AND ECONOMIC RIGHTS ADVOCATES
13                                        P.O. Box 29435
                                          Oakland, California 94604
14                                        Telephone: (415) 702-4551
                                          Facsimile: (415) 814-4080
15                                        arthur@yesquire.com
16                                        gdigiusto@heraca.org
                                          nlyons@heraca.org
17
                                          BRYAN KEMNITZER (SB # 66401)
18                                        KRISTIN KEMNITZER (SB # 278946)
                                          KEMNITZER, BARRON & KRIEG, LLP
19
                                          354 Pine Street, Fifth Floor
20                                        San Francisco, CA 94104
                                          Telephone: (415) 632-1900
21                                        Facsimile: (415) 632-1900
                                          bryan@kbklegal.com
22                                        kristin@kbklegal.com
23                                        Attorneys for Plaintiffs TAQUELIA WASHINGTON
                                          TOLAND and GEORGIA TOLAND
24

25

26

27

28
     Case No. 3:17-cv-02575-JD
           PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANT’S INTERROGATORIES (SET ONE)
                                                4
